Citation Nr: 1642977	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that this appeal initially stemmed from a November 2008 rating decision, in which the RO denied service connection for PTSD.  The Veteran perfected an appeal of that issue to the Board, but before the matter was certified to the Board for adjudication, the RO issued the September 2011 rating decision which granted service connection for PTSD and assigned a disability rating for that grant.  As there remains no issue in controversy as to whether the Veteran should be granted service connection for PTSD, the Board does not have jurisdiction over that appeal and it is not a part of this decision.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the record raises the possibility that the Veteran is unemployable due to the PTSD disability currently on appeal (see February 2008 and December 2011 private psychological reports), the issue of a TDIU is before the Board at this time and it has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 C.F.R. § 3.159(c)(3) (2015).  This duty includes making reasonable efforts to secure relevant records not in the custody of a Federal entity, to include records held by a private health care provider.  38 C.F.R. § 3.159(c)(1).  

Review of the Veteran's VA treatment records indicates ongoing treatment for PTSD by a private medical provider as recently as November 2014 (See VVA, Capri, 2/26/2016).  However, the most recent private evidence of treatment from PTSD were received in December 2011.  As these records may be pertinent to the Veteran's claim for an increased disability rating, and VA is aware that they may exist, the RO should make reasonable efforts to secure his private treatment records to date.

In general, when adjudicating an increased rating claim, when a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  

In this instance, the Veteran was afforded a VA examination in April 2011.  The resulting report found that the Veteran's anxiety was likely to interfere with work place efficiency at times, but would not preclude him from working on a full-time or consistent basis.  It also stated that he had only had very limited treatment and may benefit from more intensive treatment.  In his Notice of Disagreement, the Veteran asserted that the April 2011 VA examination was inadequate.  Specifically, he cited to a February 2008 letter from his private physician, as well as a December 2011 letter, also from his private physician, which indicate significantly more severe symptoms which interfere with his personal, social and professional life.  Both letters indicate that the Veteran is permanently and totally disabled and unemployable.  

Here, although the April 2011 VA examination did address the symptoms present at the time of the examination, the Board finds its conclusions to be suspect, particularly in light of the Veteran's private medical reports which show significantly more severe symptoms both before, and shortly after the VA examination was conducted.  Given that the VA examination stated that the Veteran only had limited treatment, but his December 2011 private treatment records indicate that he had been receiving ongoing treatment since at least January 2008, it is unclear whether the VA examination report was rendered with full knowledge of the Veteran's psychological and medical history.  See 38 C.F.R. § 4.1 (stating that it is essential that a disability be evaluated in relation to its history); see also 38 C.F.R. § 4.2 (stating that if an examination report does not contain sufficient detail, then it is incumbent on the rating board to return the report as inadequate).  

Regardless, given that the Veteran, in his Notice of Disagreement asserted that his symptoms were worse than those reported in his April 2011 VA examination report, and given that it has been over five years since the Veteran was provided a VA examination, the Board finds that, on remand, the Veteran should be afforded a new VA examination to assess the present severity of his service-connected PTSD.

Finally, because the outcome of the Veteran's increased rating for PTSD may directly impact the outcome of his TDIU claim, that claim is inextricably intertwined with the issue of and increased disability rating for PTSD and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide authorization for the release of any and all private treatment records pertaining to his diagnosed PTSD.  Make reasonable efforts to obtain those medical records and associate them with the claims file.  Document all efforts to obtain those records.

2. Schedule the Veteran for a VA examination to assess the present severity of his service-connected PTSD.  The complete record, including a copy of this remand, should be made available to the examiner selected to conduct the examination and should be reviewed prior to rendering any opinions or findings.  The examiner should identify all current manifestations of the service-connected PTSD and should also provide a statement concerning the current degree of social and occupational impairment resulting from that disability, with special emphasis on providing a description of the how the Veteran's PTSD impacts his ability to find and maintain gainful employment. 

3. Thereafter, readjudicate the matters on appeal in light of all pertinent evidence of record.  If any benefit on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




